      Case 3:20-cr-02520-GPC Document 27 Filed 05/18/21 PageID.53 Page 1 of 1




 1
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                         SOUTHERN DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,              Case No. 20-CR-2520-GPC
 9
                 Plaintiff,                 ORDER OF DISMISSAL AND
10                                          JUDGMENT
           v.
11
     JOSEPH AMBRIZ GONZALEZ,
12
                 Defendant
13
14
15        The Court, having read and considered the Government’s Motion to Dismiss the
16 case, and finding good cause therein, hereby ORDERS that this case is dismissed, with
17 prejudice.
18        IT IS SO ORDERED.
19
20 Dated: May 18, 2021
21
22
23
24
25
26
27
28


30
